 



Exhibit 10.54



                   
SOLICITATION/CONTRACT/ORDER FOR COMMERICAL ITEMS
Offeror to complete blocks 12,17, 23, 24, & 30
    1. REQUISITION NUMBER     PAGE 1 OF 35                    
2. CONTRACT NO.
    HHSO100200500008C
  3. AWARD/EFFECTIVE DATE   4. ORDER NUMBER     5. SOLICITATION NUMBER
      Awarded under
  RFP-DHHS-ORDC-
         DDA-05-10     6. SOLICITATION ISSUE DATE
              10/07/2005                    

7. FOR SOLICITATION
  A. NAME         B. TELEPHONE (No Collect Calls)     8. OFFER DUE DATE/
LOCAL TIME
INFORMATION CALL
Darrick A. Early     202-205-5668                          

                         
9. ISSUED BY
  CODE         10. THIS ACQUISITION IS

x UNRESTRICTED

o SET-ASIDE:                    %FOR
     o SMALL BUSINESS
     o SMALL DISADV. BUSINSESS
     o 8(A)
NAICS: 325412
SIZE STANDARD: 750   11. DELIVERY FOR FOB
DESTINATION UNLESS
BLOCK IS MARKED
o SEE SCHEDULE   12. DISCOUNT TERMS HHS/OPHEP/ORDC
HUBERT H HUMPHREY BUILDING
200 INDEPENDENCE AVE, RM 636G
WASHINGTON DC 20201
Attention: David K. Beck       o 13a. THIS CONTRACT IS A RATED ORDER
                      UNDER DPAS (15 CFR 700)       13b. RATING

      14. METHOD OF SOLICITATION

                            o RFQ           o IFB           x RFP              
       

                         
15. DELIVER TO:
  CODE       16. ADMINSTERED BY CODE      
 
             
SEE SOW FOR DELIVERY INFORMATION
       SEE BLOCK 9
 
       
 
       
 
                             

                         
17a. CONTRACTOR/OFFEROR     CODE
    FACILITY       18a. PAYMENT WILL BE MADE BY CODE      
 
             
Akorn, Inc.
2500 Milbrook Road
Buffalo Grove, IL 60089
       SEE BLOCK 9
 
       
 
       
TELEPHONE:
      EFT: T     
o 17b. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER
18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW IS
CHECKED: o SEE ADDENDUM                      

                             
19.
ITEM NO,
  20.
SCHEDULE OF SUPPLIES/SERVICES     21.
QUANTITY   22.
UNIT 23.
UNIT PRICE     24.
AMOUNT
 
 
TITLE: Acquisition of Ca DTPA & Zn DTPA (Calcium and Zinc
Diethylenetriaminepentaacetate) to support a public health emergency response to
a radiological or nuclear event           SEE PAGE 2 FOR SCHEDULE      
 
                     
 
                     
 
                     
 
  (Attach Continuation Sheet as Necessary)                  
25. ACCOUNTING AND APPROPRIATION DATA
            26.TOTAL AWARD AMOUNT (For Govt. Use Only) See Section G.1          
  $21,930,000.00
x 27a. SOLICITATIONS INCORPORATE BY REFERENCE FAR 52.212-1, 52.212-4. FAR
52.212-3 AND 52.212-5 ARE ATTACHED.   ADDENDA x ARE      o ARE NOT ATTACHED.
o 27b. CONTRACTS/PURCHASE ORDERS INCORPORATE BY REFERENCE FAR 52.212-4. FAR
52.212-5 IS ATTACHED.   ADDENDA o ARE      o ARE NOT ATTACHED.

               
28.
X
  CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ___2___ COPIES TO
ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH OR
OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL SHEETS SUBJECT TO THE TERMS AND
CONDITIONS SPECIFIED HEREIN.     29.
o   AWARD OF CONTRACT: REFERENCE                      OFFER DATED
                    . YOUR OFFER ON SOLICITATION (BLOCK 5), INCLUDING ANY
ADDITIONS OR CHANGES WHICH ARE SET FORTH HEREIN, IS ACCEPTED AS TO ITEMS:

                30a. SIGNATURE OF OFFEROR/CONTRACTOR

/s/ Arthur S. Przybyl     31a. UNITED STATES OF AMERICA (SIGNATURE OF
CONTRACTING OFFICER)

/s/ David K. Beck

                30b. NAME AND TITLE OF SIGNER (TYPE OR PRINT)   30c. DATE SIGNED
    31b. NAME OF CONTRACTING OFFICER   31c. DATE SIGNED                 Arthur
S. Przybyl, President and CEO   December 27, 2005     David K. Beck   12/30/05

32a. QUANTITY IN COLUMN 20 HAS BEEN 33. SHIP NUMBER  34. DO VOUCHER NUMBER 35.
AMOUNT VERIFIED
       CORRECT FOR       |   PARTIAL   |    |    FINAL     o RECEIVED o
INSPECTED o ACCEPTED, AND CONFORMS TO THE
     CONTRACT, EXCEPT AS NOTED 36. PAYMENT

o COMPLETE          o PARTIAL          o FINAL 37. CHECK NUMBER

32b. SIGNATURE OF AUTHORIZED GOVT. REPRESENTATIVE 32c. DATE 38. S/R ACCOUNT
NUMBER

39. S/R VOUCHER NUMBER 40. PAID BY     42a. RECEIVED BY (Print)   41a. I CERTIFY
THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT     41b. SIGNATURE AND TITLE OF
CERTIFYING OFFICER 41c. DATE 42b. RECEIVED AT (Location)

      42c. DATE REC’D (YY/MM/DD)

42d. TOTAL CONTAINERS  





--------------------------------------------------------------------------------



 



                                                     
 
    REFERENCE NO. OF DOCUMENT BEING CONTINUED
    PAGE
           
CONTINUATION SHEET
    HHSO100200500008C
              2      
 
                                               

  NAME OF OFFEROR OR CONTRACTOR                   Akorn Inc.      

                                      ITEM NO.
   
SUPPLIES/SERVICES
    QUANTITY
    UNIT
    UNIT PRICE
    AMOUNT
                                                 
SECTION B—SUPPLIES/SERVICES
                                                                               
                                                                               
                                                             
(Items 0001 to 0003 are included in the initial award of the contract)
                                                     
 
                                              0001      
Ca-DTPA 200 mg/ml, 5 ml single dose Ampoules per the SOW (including storage for
up to 3 months) See requirement 1
      390,000       Amp.     $ 48.60       $ 18,954,000.00                
 
                                              0002      
Zn-DTPA 200 mg/ml, 5 ml single dose Ampoules per the SOW (including storage for
up to 3 months) See Requirement 1
      60,000       Amp.     $ 49.60       $ 2,976,000.00                
 
                                              0003      
Potency and Stability Testing of finished Ca-DTPA and Zn-DTPA
      1       job     Not     NSP              
See Requirement 2a and 2b
                        Separately                        
 
                        Priced (NSP)                        
 
                                                     
(Items 0004 to 0008 are options that may be exercised by the
    Up To                                            
Government during the period from award of the contract to five years after
award. Item 0009 is an option that may be exercised up to 10 years after award.
)
                                                     
 
                                              0004      
Storage of Product (Fixed Unit Price per pallet per month)
      26 X 12       pallet     $ 104.00       $ 32,448.00                
See Requirement 3
              /month                                  
 
                                              0005      
Shipping of Product (Fixed Unit Price per pallet)
      26       Pallet     NSP     NSP              
See Requirement 3
                                                     
 
                                              0006      
Disposition of Product (Fixed Unit Price per pallet)
      26       Pallet     NSP     NSP              
See Requirement 5
                                                     
 
                                              0007      
Option for Additional Purchases of Ca DTPA
                                                     
A. Price for units delivered 12-24 months after contract award
      500,000       Amp.     $ 58.36       $ 29,180,000.00                
B. Price for units delivered 25-36 months after contract award
      500,000       Amp.     $ 61.57       $ 30,785,000.00                
C. Price for units delivered 37-48 months after contract award
      500,000       Amp.     $ 65.58       $ 32,790,000.00                
D. Price for units delivered 49-60 months after contract award
      500,000       Amp.     $ 70.49       $ 35,245,000.00                
 
                                              0008      
Option for Additional Purchases of Zn DTPA
                                                     
A. Price for units delivered 12-24 months after contract award
      500,000       Amp.     $ 58.36       $ 29,180,000.00                
B. Price for units delivered 25-36 months after contract award
      500,000       Amp.     $ 61.57       $ 30,785,000.00                
C. Price for units delivered 37-48 months after contract award
      500,000       Amp.     $ 65.58       $ 32,790,000.00                
D. Price for units delivered 49-60 months after contract award
      500,000       Amp.     $ 70.49       $ 35,245,000.00                
 
                                              0009      
Additional Potency and Stability Testing of finished Ca-DTPA and Zn- DTPA at the
following months:
                                                     
A. 72 months
      1       Job     $ 100,000.00       $ 100,000.00                
B. 84 months
      1       Job     $ 100,000.00       $ 100,000.00                
C. 96 months
      1       Job     $ 100,000.00       $ 100,000.00                
D. 108 months
      1       job     $ 100,000.00       $ 100,000.00                
E. 120 months
      1       job     $ 100,000.00       $ 100,000.00                          
             

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.11

      HHSO100200500008C   2





--------------------------------------------------------------------------------



 



B.1. Brief description of supplies or services
To provide countermeasures to protect civilian populations at risk of internal
exposure to particulate transuranic radioactive material from a radiological or
nuclear event.
B.2 Option for Additional Purchases (Items 0007 and 0008)
The USG may exercise options to purchase up to 500,000 additional doses of
Ca-DTPA (Pentetate Calcium Trisodium Injection Sterile Solution) 200 mg/ml, 5ml
single-use ampoule and up to 500,000 additional doses of Zn-DTPA (Pentetate Zinc
Trisodium Injection Sterile Solution) 200 mg/ml, 5ml single-dose Ampoules of the
product during the first five years of the contract at the unit price specified
in the contract.
Section C — Description/Specification/Work Statement
C.1 Background: The National Response Plan of the Department of Homeland
Security designates the Department of Health and Human Services (HHS) as the
lead agency for public health and medical response to manmade or natural
disasters. In 2002, the Office of Public Health Emergency Preparedness
(OPHEP) was established. This office is responsible for the implementation of a
comprehensive HHS strategy to protect the public from, and be prepared to
respond to acts of bioterrorism and other public health emergencies threatening
the civilian population. The Office of Research and Development Coordination
(ORDC) within OPHEP has the primary responsibility to contract for large-scale
manufacturing and delivery of licensable products or approvable (through Food
and Drug Administration defined regulatory pathways) to the Strategic National
Stockpile (SNS) in preparation for response to a public health emergency.
C.2. Introduction: The USG has identified a requirement for medical
countermeasures to protect civilian populations at risk of internal exposure to
particulate transuranic radioactive material from radiological or nuclear event.
Particulate radiation associated with transuranic elements is a distinctly
different clinical problem from penetrating radiation as these particles can be
internalized through inhalation, ingestion, or wound contamination.
Radionuclides in these particles can then be absorbed, transported via the blood
and later incorporated into physiologically compatible organs such as bone and
liver in a time-dependent manner. This process constitutes a health hazard
because the radionclides emit ionizing radiation to surrounding tissues, which
may result in cell death, organ dysfunction, fibrosis, and malignancy. Ca-DTPA
and Zn-DTPA are chelators used to treat internal contamination with radioactive
isotopes of plutonium, americium, or curium. Chelators are compounds that react
with metals to form stable ionic complexes, facilitating urinary clearance of
the metal-chelator complex. Ca-DTPA and Zn-DTPA will be used to facilitate
excretion of absorbed transuranic radionuclides in victims who are exposed
through contamination resulting from, for example the detonation of a
radiological dispersal device (RDD) or improvised nuclear device (IND), aerosol
exposure to radioisotopes from a terrorist attack against stored radioactive
material.
C.3. Current Vulnerabilities: Civilian populations are at risk of internal
exposure to particulate transuranic radioactive material from a radiological or
nuclear event.
Treatment using these chelators typically involves treatment with a single dose
of Ca-DTPA followed by treatment on subsequent days using Zn-DTPA. Treatment is
most effective when it begins within 24 hours after exposure. (FDA’s label
states: “The chelating capacity of Ca-DTPA is greatest immediately and up to 24
hours after internal contamination...”). There are a variety of treatment
regimens dictating how many doses of Zn-DTPA should be provided and on what
schedule. Recommendations for treating children, pregnant women, nursing
mothers, and the elderly also exist.

3



--------------------------------------------------------------------------------



 



Statement of Work (SOW)
Acquisition of Ca-DTPA and Zn-DTPA
(Calcium and Zinc Diethylenetriaminepentaacetate)
to support a public health emergency response to a radiological or nuclear event
C.4. SCOPE OF WORK
1.) Summary of Requirements
Independently, and not as an agent of the USG, the Contractor shall furnish all
the necessary services, qualified personnel, materials, supplies, equipment,
facilities, transportation and travel not otherwise provided by the USG as
required to:

a.   Manufacture under cGMP 390,000 doses of Ca-DTPA (Pentetate Calcium
Trisodium Injection Sterile Solution) at 200 mg/ml, in 5ml single-dose ampoules
for delivery to the Strategic National Stockpile (SNS).   b.   Manufacture under
cGMP 60,000 doses of Zn-DTPA (Pentetate Zinc Trisodium Injection Sterile
Solution) at 200 mg/ml, in 5ml single-dose ampoules for delivery to the SNS.  
c.   Submit to FDA sufficient supporting data for extension of the expiry to
60 months at the earliest opportunity to New Drug Applications (NDAs) 21-749 and
21-751, in accordance with agreements reached with FDA. In addition, the
Contractor agrees to continue to monitor stability through 60 months and to
submit data in the annual report to both NDA 21-749 and NDA 21-751 providing for
extension of the expiry on an annual basis. If options are exercised by the
Government, extend these studies and reporting for up to 120 months.   d.  
Conduct quality control/quality assurance monitoring and subsequent reporting
necessary to insure appropriate storage conditions of the product while the
product is in storage under the Contractors control. These conditions are
intended to support a 60 month shelf-life of the product.   e.   Store product
at a contractor facility until notification by the Project Officer and until
possession is taken by the SNS. The Contractor may be required to store drug
product at its own facility for up to 3 months as part of the price of CLINS
0001 and 0002. The SNS will contact the Contractor through the Project Officer
when it becomes necessary to transfer the product to a USG storage facility and
will provide instructions to the Contractor to facilitate this transfer.   f.  
Execute product disposition directions provided by the Project Officer.

2.) Specific Technical Requirements
The Contractor shall perform the work required to manufacture and deliver the
FDA approved Ca-DTPA and Zn-DTPA to the SNS in accordance with the requirements
outlined below.
Requirement 1—Ca-DTPA and Zn-DTPA Production and cGMP Compliance

a.   The Contractor shall conduct cGMP manufacture of 390,000 doses of Ca-DTPA
(Pentetate Calcium Trisodium Injection Sterile Solution) at 200 mg/ml, in 5ml
single-use ampoules. These individual ampoules will be packed in boxes of 10
ampoules and these boxes will be packed in cases of 800 ampoules.

4



--------------------------------------------------------------------------------



 



b.   The Contractor shall conduct cGMP manufacture of 60,000 doses of Zn-DTPA
(Pentetate Zinc Trisodium Injection Sterile Solution) at 200 mg/ml, in 5 ml
single-use ampoules. These individual ampoules will be packed in boxes of 10
ampoules and these boxes will be packed in cases of 800 ampoules.   c.   The
Contractor shall provide information, data, and reports as required by the
Project Officer in order to facilitate review of contract activities by the USG
and their consultants. The Contractor will coordinate with the USG and their
consultants to execute site visits to audit the Contractor for compliance to
cGMP; Security; and other contractual; requirements as appropriate, and to
perform site visit audits of the manufacturing facility prior to production of
the SNS lots and throughout the life of the contract. These site visits are
different from FDA inspections.   d.   The Contractor shall provide an
operational plan detailing the practical aspects of labeling, carton and
shipping packaging to the Project Officer with the technical proposal. The
Contractor shall also provide a plan for labeling the product for the 120 month
shelf life as approved by the FDA.   e.   The Contractor shall provide primary
and secondary points of contact that will be available 24 hours per day, 7 days
per week to respond as necessary to a public health emergency as directed by the
Project Officer.   f.   The Contractor shall provide all previous FDA GMP
inspection reports (FDA 483 form) and any follow-up correspondence between
Hameln Pharmaceuticals, GmbH (Hameln, Germany) and FDA concerning those
inspections with their technical proposal of the manufacturer’s production
facility.   g.   The Contractor shall provide any information if requested by
the FDA to enable FDA/CDER to schedule and to execute a cGMP inspection to
review the manufacturing facility prior to and/or during production of the USG
lots.

Requirement 2—Potency and Stability Testing of Finished Ca-DTPA and Zn-DTPA.

a.   Submit sufficient supporting data for extension of the expiry to 60 months
at the earliest opportunity to NDAs 21-749 and 21-751, in accordance with
agreements reached with FDA. In addition, the Contractor agrees to continue to
monitor stability through 60 months and to submit data in the annual report to
both NDA 21-749 and NDA 21-751 providing for extension of the expiry on an
annual basis.   b.   The Contractor shall conduct stability studies per the
protocol and commitments outlined in NDAs 21-749 and 21-751, including potency
testing, on the Bulk Drug Substance lots and Final Drug Product (FDP) stored by
the manufacturer or its representative. Stability test results will support
product expiration dating and testing will be performed in accordance with
current FDA Regulatory Guidelines or a stability protocol approved in the NDA.  
c.   The Contractor shall continue to perform requirements 2a and 2b for
expiration dating through 72, 84, 96, 108, and 120 months, as exercised by the
government.

5



--------------------------------------------------------------------------------



 



Requirement 3—Storage of Product and Shipment to the SNS.

a.   The Contractor shall assume responsibility for the cost of shipping the
finished product once the Project Officer has directed the transfer of product
to the SNS or other site(s) for long-term storage. The Contractor shall assume
an estimated shipping distance of 1200 miles for all shipments of finished
product. The USG will assume responsibility for the cost of finished product
long-term storage and emergency distribution of the finished product. The
product shall remain in storage at the manufacturer or its representative
facility until delivery of the finished product to the SNS.   b.   The
Contractor shall ensure that the delivery of the drug products follows cGMP
procedures to maintain the integrity of the product en route. The manufacturer
or its representative shall perform/execute all necessary pilot transfers
validate the shipping method that will be used for delivery to the SNS, and
write Standard Operating Procedures (SOPs) in accordance with such validation,
prior to first shipment of product. The Contractor shall file the necessary
documentation to the FDA/CDER to demonstrate compliance with the SOPs for the
safe movement of the product and shall include any protocol deviations en route.
  c.   The Contractor shall be responsible for the secure and segregated storage
of held FDP prior to lot release and subsequent shipment to the USG. The
Contractor may also be required to store FDP at its own facility for up to
3 months at no additional cost to the USG. The Contractor may propose a delivery
schedule that may not exceed 1 delivery per month. Thirty days advance notice is
required prior to shipment to the SNS or designated cities.

Requirement 4—Security of Contract Operations and Information Technology
Security

    The work performed for development, manufacturing, transport, storage and
distribution will be performed under a detailed security plan that ensures
against theft, tampering or destruction of the specific pertinent documents,
information and data. The Contractor shall develop a written Draft Security
Plan, for the protection of physical facilities, using, for example, fencing,
controlled access, surveillance equipment, 2-person integrity rule, tamper
evident packaging, and armed guards. The Contractor shall submit the Draft
Security Plan to the Contracting Officer and Project Officer with the Technical
Proposal. The Draft Security Plan shall describe the procedures to be utilized
to manage and monitor the general internal operations of the firm and a
description of Offeror’s facility(ies) in which the work will be performed and
related activity conducted, including work by any subcontractors and
consultants. The Draft Security Plan shall also include the Contractor’s
procedures for screening and background investigations of all employees,
subcontractors and consultants who have access to the development,
manufacturing, transport, storage, and distribution of the product. Such
background inquiries and screening should include, but not be limited to,
education, previous employment, fingerprints and complete criminal history (FBI,
state, and local), credit reports, civil actions, DMV, social security account
number verification, drug testing, and references. Screening data should include
the employee’s full name, any aliases, date of birth, and Social Security
numbers and other identifying numbers as appropriate, e.g., Passport number. USG
can audit and review at its discretion the Contractor’s personnel records in
order to confirm compliance with personnel screening and background
investigation requirements. Such access will also include interviews with
relevant Contractor human resources supervisory and hiring personnel.

6



--------------------------------------------------------------------------------



 



    The Draft Security Plan shall ensure confidentiality and integrity of and
timely access by authorized individuals to data, information and information
technology systems, consistent with OMB Circular A-130, Appendix III, “HHS
Information Security Program Policy, July 19, 2005.” This plan should also
address the Contractor’s security-related due diligence on public information,
marketing, advertising, including use of web site[s] impacting product and
supply chain security. This plan shall include the security measures to be used
to protect the medical countermeasure to be stored at the Contractor’s facility
(e.g., refrigeration/freezer alarm systems, backup electrical power generator
systems, etc.), and the contingency plan to accommodate any manufacturing and
storage problems caused by natural or man-made disasters, power loss,
refrigerant loss, equipment failures, etc.       The Project Officer and the
Information Protection and Systems Security (IPASS) Coordinator will review the
plan and submit comments to the Contractor within 30 days after receipt. The
Contractor shall revise the Security Plan, if required, and submit a Final
Security Plan to the Government within 30 days after receipt of the Government’s
comments. Performance of work under this contract shall be in accordance with
this written Final Security Plan.

Requirement 5 — Disposition of Product Inventory.

    Upon expiration or termination (including partial termination) of this
contract, the USG may effect final disposition of any USG-purchased drug product
in storage at the manufacturer or its representative facility or in the SNS, for
example the USG may elect to direct the manufacturer or its representative to
destroy all USG-purchased drug product in the Contractors possession. Methods of
disposition may vary from the one listed above. Due to the uncertainty involved,
prices for product disposition, whether identified above in this requirement or
otherwise proposed, will be negotiated as needed and incorporated into the
contract via modification.

C.5. Additional Requirements
1. Future purchases. The USG may exercise options to purchase up to 500,000
additional doses of Ca-DTPA (Pentetate Calcium Trisodium Injection Sterile
Solution) at 200 mg/ml, in 5ml single-use ampoule and up to 500,000 doses of
Zn-DTPA (Pentetate Zinc Trisodium Injection Sterile Solution) at 200 mg/ml, in
5ml single-dose ampoules of the product during the first five years of the
contract at the unit price specified in the contract.
2. The USG may request the Contractor to store the drug product for a period of
1 year at a site that meets the USG’s security requirements.
3. Payment: Payment will only be made upon inspection and acceptance by the USG
of a FDA approved Ca-DTPA and Zn-DTPA drug to treat internal contamination from
radioactive elements from radiological and nuclear events. The Contractor may
propose a delivery schedule that may not exceed 1 delivery per month. Thirty
days advance notice is required prior to shipment to the SNS or designated
cities. Inspection will occur within 30 days of Contractor’s notification.
4. The offerors shall submit to FDA, with a copy to the project officer, an
adequate plan to collect post-marketing data. (See Phase 4 commitments in NDA
approval letters.) .

7



--------------------------------------------------------------------------------



 



C.6. Reporting Requirements
The Contractor shall submit to the Contracting Officer and to the Project
Officer technical progress reports covering the work accomplished during each
reporting period. These reports are subject to the technical inspection and
requests for clarification by the Project Officer. These shall be brief and
factual and prepared in accordance with the following guidance.
On the fifteenth day of each month for the previous calendar month, the
Contractor shall submit a Monthly Technical Progress Report to the Project
Officer and the Contracting Officer. A monthly report will not be required for
the period when the final report is due. The Contractor shall submit one copy of
the Monthly Progress Report electronically via e-mail. Any attachments to the
e-mail report shall be submitted in Microsoft Word, Excel, Project or compatible
versions. Such reports shall include the following specific information, the
contract number and title, the period of performance being reported, the
Contractor’s name and address, the author(s), and the date of submission. The
report shall detail, document, and summarize the results of work done during the
period covered, including problems encountered and corrective actions taken. An
explanation of any difference between planned progress and actual progress, why
the differences have occurred, and if behind planned progress, what corrective
steps are planned. The project plan and schedule, with accompanying Gantt chart,
will be updated in each Monthly Report.
The Monthly Technical Progress Report shall detail, document, and summarize the
results of work done during the period covered to include as appropriate but not
be limited to:

  •   Title page containing Technical Progress Report, the contract number and
title, the period of performance or milestones being reported, the contractor’s
name, address, and other contract information, the author(s), and date of
submission.     •   Introduction/Background — An introduction covering the
purpose and scope of the contract effort.     •   Progress — The report shall
detail, document, and summarize the results of work performed, test results, and
milestones achieved during the period covered. Also to be included is a summary
of work planned for the next reporting period.     •   Issues — Issues resolved,
new issues and outstanding issues are enumerated with options and
recommendations for resolution. An explanation of any difference between planned
progress and actual progress, why the differences have occurred, and, if project
activity is delinquent, then what corrective steps are planned and revised
timelines.     •   Security assessment, problems and recommendations.     •  
FDA inspections and consultations results (oral or written).     •   Inventory
report of total number of drug product in storage.     •   Invoices — Summary of
any invoices submitted during the reporting period.     •   Action Items —
Summary table of activities or tasks to be accomplished by a certain date and by
whom.     •   Distribution List — A list of persons receiving the Technical
Progress report.     •   Attachments — Results on the project are provided as
attachments.

The Executive Summary, which shall accompany each Technical Progress Report,
will be formatted in Microsoft Power Point presentations and include the
following:

  •   Project Progress presented as milestone events, test results, tasks, and
other activities achieved during the reporting period as talking point bullets  
  •   Project Issues presented headings and each item as a talking point bullet.

The Project Officer will review and notify the Contractor of needed changes or
problems, within 30 days of receipt by the Project Officer.

8



--------------------------------------------------------------------------------



 



Final Reports — By the expiration date of the contract, the Contractor shall
submit a comprehensive Final Report that shall detail, document, and summarize
the results of the entire contract work. The report shall explain
comprehensively the results achieved. A draft Final Report will be submitted to
the Project Officer for review and revision, then the original, four copies, and
an electronic file containing the Final Report with revisions shall be submitted
to the Project officer for distribution to the Contracting Officer and the
Program Staff.
C. 7. Meetings and Conferences
The Contractor shall participate in a monthly conference call and other calls to
be arranged by the Project Officer as deemed necessary to coordinate and oversee
the contracting effort. Such conference calls may include, but are not limited
to, technical, regulatory, and ethical aspects of the program.
Section D and E — Reserved
Section F — Deliveries or Performance
F. 1. Deliverables
The following are considered deliverables under this contract.

  1.   The Contractor shall manufacture under cGMP 390,000 doses of Ca-DTPA
(Pentetate Calcium Trisodium Injection Sterile Solution) at 200 mg/ml, in 5ml
single-dose ampoules for delivery to the SNS. The USG requires all FDP to be
delivered within 1 year of contract execution date. Drug product accepted by the
USG for the Strategic National Stockpile (SNS) shall have 120 months of labeled
expiry dating (November 2014 or later). (See Requirement 1)     2.   The
Contractor shall manufacture under cGMP 60,000 doses of Zn-DTPA (Pentetate Zinc
Trisodium Injection Sterile Solution) at 200 mg/ml, in 5ml single-dose ampoules
for delivery to the SNS. The USG requires all FDP to be delivered within 1 year
of contract execution date. Drug product accepted by the USG for the SNS shall
have 120 months of labeled expiry dating (November 2014 or later). (See
Requirement 1)     3.   Under Item 0003 the Contractor shall submit sufficient
supporting data for extension of the expiry to 60 months at the earliest
opportunity to NDA 21-749 and NDA 21-751, in accordance with agreements reached
with FDA. In addition, the Contractor agrees to continue to monitor stability
through 60 months and to submit data in the annual report to both NDA 21-749 and
NDA 21-751 providing for extension of the expiry on an annual basis. If options
are exercised by the Government, the Contractor shall extend these studies and
reporting for up to 120 months. (See Requirement 2)     4.   Under Item 0004 the
Contractor shall conduct quality control/quality assurance monitoring and
subsequent reporting necessary to insure appropriate storage conditions of the
product while the product is in storage under the Contractors control. These
conditions are intended to support a 60 month shelf-life of the product or
120 months, if options are exercised by the Government.

9



--------------------------------------------------------------------------------



 



F.2 Inventory Reports
The Contractor shall provide the Project Officer with monthly inventory
summaries of all Ca-DTPA and Zn-DTPA in storage. Inventories reported shall be
current as of the last working day of the month, and shall be submitted within
15 days following the end of the month, unless otherwise directed. The report
shall provide the following information for each vaccine lot:
Lot Number
Expiration Date
Number of Doses
SECTION G — CONTRACT ADMINISTRATION DATA
G.1. Accounting and Appropriation Data
Funds are not currently available. This contract includes the Availability of
Funds clause, FAR 52.232-18 (Apr 1984).
SECTION H — SPECIAL CONTRACT REQUIREMENTS
H.1. Risk of Loss
Under paragraph (j) of FAR clause 52.212-4, risk of loss of or damage to vaccine
under Items 0001 and 0002, and, if exercised, optional Items 0007 and 0008 shall
pass to the Government upon acceptance by the Government, except to the extent
provided in FAR 52.212-4(a) regarding nonconforming items. The Contractor
remains responsible for ensuring that during the Contractor’s storage and
shipping of accepted items that they remain in compliance with FDA cGMP
guidelines. In the event that the Contractor or its subcontractor fails to
comply with FDA cGMP guidelines for storage and shipping of accepted items, the
Contractor shall replace those units of DTPA not stored or shipped in compliance
with FDA guidelines.
H.2. Replacement of Product
If data as provided by stability testing from Hameln Pharma at anytime does not
support a ten-year shelf life for any batch of DTPA, Akorn shall replace the
affected batch at no additional cost to the U.S. Government. The replacement
shall include shipping to any U.S. Government-designated storage locations
within the continental U.S. The replacement shall have been manufactured within
12 months of the decision to replace the earlier delivered batch. The
requirement for stability testing shall apply to the replacement. However, if
stability testing data for the replacement does not support a ten-year shelf
life, the Contractor is not required to replace that batch due to the stability
testing data failing to support a ten-year shelf life.
H.3. Discount
The Contractor’s invoices shall include a discount of two (2) percent for
payment within 30 days of invoicing. (See description of dates for applying
discount in FAR clause 52.212-4(i)(4).)

10



--------------------------------------------------------------------------------



 



SECTION I — CONTRACT CLAUSES
I.1. Commercial Item Clauses-Incorporated by Reference
This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this address:
http://www.arnet.gov/far/.
FEDERAL ACQUISITION REGULATION (FAR) (48 CHAPTER 1) CLAUSES
52.212-1, Instructions to Offerors-Commercial Items (Jan 2005)
52.212-4, Contract Terms and Conditions-Commercial Items (Oct 2003)
52.247-30, FOB Origin, Contractor’s Facility (Apr 1984)
I.2. 52.212-4 Addendum
A. PACKAGING
Packaging shall be consistent with the FDA approved labeling and packaging for
this product.
B. CONTRACTING OFFICER (Jul 1999)
(1) The Contracting Officer is the only individual who can legally commit the
Government to the expenditure of public funds. No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions or other stipulations of this contract.
(2) No information, other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from any stipulation of
this contract.
C. PROJECT OFFICER
The following Project Officer(s) will represent the Government for the purpose
of this contract:
William Hummer, M.S.
The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements;
(2) interpreting the statement of work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and
(5) assisting in the resolution of technical problems encountered during
performance.
The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the

11



--------------------------------------------------------------------------------



 



statement of work; (2) modify or extend the period of performance; (3) change
the delivery schedule; (4) authorize reimbursement to the Contractor any costs
incurred during the performance of this contract; or (5) otherwise change any
terms and conditions of this contract.
The Government may unilaterally change its Project Officer designation.
D. NOTICE PRIOR TO PUBLICATION
The Contractor shall not release any reports, manuscripts, press releases, or
abstracts about the work being performed under this contract without written
notice in advance to the Government.
E. PRESS RELEASES

1.   Pursuant to Public Law(s) cited in paragraph (2), below, the contractor
shall clearly state, when issuing statements, press releases, requests for
proposals, bid solicitations and other documents describing projects or programs
funded in whole or in part with Federal money: the percentage of the total costs
of the program or project which will be financed with Federal money; the dollar
amount of Federal funds for the project or program; and the percentage and
dollar amount of the total costs of the project or program that will be financed
by nongovernmental sources.

                 
2.
  Public Law and Section No.   Fiscal Year   Period Covered
 
               
 
  P.L. 108-447,
Title V — General Provisions, Section 506     2005     10/1/04 — 9/30/05

F. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE
Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. The
toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls will be
handled confidentially. The e-mail address is Htips@os.dhhs.gov and the mailing
address is:
Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, D.C. 20026
I.3. 52.212-3 Offeror Representations and Certifications-Commercial Items
(March 2005).
I.4. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CFR CHAPTER 3) CLAUSES

12



--------------------------------------------------------------------------------



 



          HHSAR         Clause No.   Date   Title
 
       
352.202-1
  Jan 2001   Definitions
 
       
352.232-9
  Apr 1984   Withholding of Contract Payments
 
       
352.270-4
  Jan 2001   Pricing of Adjustments
 
       
352.270-6
  Jul 1991   Publication and Publicity
 
       
352.270-7
  Jan 2001   Paperwork Reduction Act

I.5. 52.212-5 Contract Terms and Conditions Required to Implement Statutes or
Executive Orders-Commercial Items (Jul 2005)
Contract Terms and Conditions Required to Implement Statutes or Executive
Orders—Commercial Items
(July 2005)
(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:
(1) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).
(2) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004) (Pub. L.
108-77, 108-78)
(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:
[Contracting Officer check as appropriate.]

þ   (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Jul
1995), with Alternate I (Oct 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).   o  
(2) 52.219-3, Notice of Total HUB Zone Set-Aside (Jan 1999) (15 U.S.C. 657a).  
o   (3) 52.219-4, Notice of Price Evaluation Preference for HUB Zone Small
Business Concerns (July 2005) (if the offeror elects to waive the preference, it
shall so indicate in its offer) (15 U.S.C. 657a).   o   (4) (i) 52.219-5, Very
Small Business Set-Aside (June 2003) (Pub). L. 103-403, section 304, Small
Business Reauthorization and Amendments Act of 1994).       o (ii) Alternate I
(Mar 1999) of 52.219-5.       o (iii) Alternate II (June 2003) of 52.219-5.   o
  (5) (i) 52.219-6, Notice of Total Small Business Set-Aside (June 2003) (15
U.S.C. 644).       o (ii) Alternate I (Oct 1995) of 52.219-6.       o (iii)
Alternate II (Mar 2004) of 52.219-6.   o   (6) (i) 52.219-7, Notice of Partial
Small Business Set-Aside (June 2003) (15 U.S.C. 644).       o (ii) Alternate I
(Oct 1995) of 52.219-7.       o (iii) Alternate II (Mar 2004) of 52.219-7.   þ  
(7) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d) (2) and (3).   o   (8) (i) 52.219-9, Small Business Subcontracting Plan
(July 2005) (15 U.S.C. 637(d) (4).       o (ii) Alternate I (Oct 2001) of
52.219-9.       o (iii) Alternate II (Oct 2001) of 52.219-9.   o  
(9) 52.219-14, Limitations on Subcontracting (Dec 1996) (15 U.S.C. 637(a) (14).
  o   (10) (i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (July 2005) (Pub. L. 103-355, section 7102, and
10 U.S.C. 2323) (if the offeror elects to waive the adjustment, it shall so
indicate in its offer).       o (ii) Alternate I (June 2003) of 52.219-23.

13



--------------------------------------------------------------------------------



 



o   (11) 52.219-25, Small Disadvantaged Business Participation
Program—Disadvantaged Status and Reporting (Oct 1999) (Pub). L. 103-355, section
7102, and 10 U.S.C. 2323).   o   (12) 52.219-26, Small Disadvantaged Business
Participation Program—Incentive Subcontracting (Oct 2000) (Pub). L. 103-355,
section 7102, and 10 U.S.C. 2323).   o   (13) 52.219-27, Notice of Total
Service-Disabled Veteran-Owned Small Business Set-Aside (May 2004).   þ  
(14) 52.222-3, Convict Labor (June 2003) (E.O. 11755).   þ   (15) 52.222-19,
Child Labor—Cooperation with Authorities and Remedies (June 2004) (E.O. 13126).
  þ   (16) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).   þ  
(17) 52.222-26, Equal Opportunity (Apr 2002) (E.O. 11246).   þ   (18) 52.222-35,
Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans (Dec 2001) (38 U.S.C. 4212).   þ   (19) 52.222-36,
Affirmative Action for Workers with Disabilities (Jun 1998) (29 U.S.C. 793).   þ
  (20) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001) (38 U.S.C. 4212).   o  
(21) 52.222-39, Notification of Employee Rights Concerning Payment of Union Dues
or Fees (Dec 2004) (E.O. 13201).   o   (22) (i) 52.223-9, Estimate of Percentage
of Recovered Material Content for EPA-Designated Products (Aug 2000) (42 U.S.C.
6962(c) (3) (A) (ii)).       o (ii) Alternate I (Aug 2000) of 52.223-9 (42
U.S.C. 6962(i) (2) (C)).   o   (23) 52.225-1, Buy American Act—Supplies
(June 2003) (41 U.S.C. 10a-10d).   o   (24) (i) 52.225-3, Buy American Act—Free
Trade Agreements—Israeli Trade Act (Jan 2005) (41 U.S.C. 10a-10d, 19 U.S.C. 3301
note, 19 U.S.C. 2112 note, Pub. L. 108-77, 108-78, 108-286).       o (ii)
Alternate I (Jan 2004) of 52.225-3.       o (iii) Alternate II (Jan 2004) of
52.225-3.   o   (25) 52.225-5, Trade Agreements (Jan 2005) (19 U.S.C. 2501, et
seq., 19 U.S.C. 3301 note).   o   (26) 52.225-13, Restrictions on Certain
Foreign Purchases (Mar 2005) (E.o.s, proclamations, and statutes administered by
the Office of Foreign Assets Control of the Department of the Treasury).   o  
(27) 52.225-15, Sanctioned European Union Country End Products (Feb 2000) (E.O.
12849).   o   (28) 52.225-16, Sanctioned European Union Country Services (Feb
2000) (E.O. 12849).   o   (29) 52.232-29, Terms for Financing of Purchases of
Commercial Items (Feb 2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).   o  
(30) 52.232-30, Installment Payments for Commercial Items (Oct 1995) (41 U.S.C.
255(f), 10 U.S.C. 2307(f)).   þ   (31) 52.232-33, Payment by Electronic Funds
Transfer—Central Contractor Registration (Oct 2003) (31 U.S.C. 3332).   o  
(32) 52.232-34, Payment by Electronic Funds Transfer—Other than Central
Contractor Registration (May 1999) (31 U.S.C. 3332).   o   (33) 52.232-36,
Payment by Third Party (May 1999) (31 U.S.C. 3332).   o   (34) 52.239-1, Privacy
or Security Safeguards (Aug 1996) (5 U.S.C. 552a).   o   (35) (i) 52.247-64,
Preference for Privately Owned U.S.-Flag Commercial Vessels (Apr 2003) (46
U.S.C. App. 1241 and 10 U.S.C. 2631).       o (ii) Alternate I (Apr 2003) of
52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items:
[Contracting Officer check as appropriate.]

    o (1) 52.222-41, Service Contract Act of 1965, as Amended (July 2005) (41
U.S.C. 351, et seq.).       o (2) 52.222-42, Statement of Equivalent Rates for
Federal Hires (May 1989) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).       o (3)
52.222-43, Fair Labor Standards Act and Service Contract Act—Price Adjustment
(Multiple Year and Option Contracts) (May 1989) (29 U.S.C. 206 and 41 U.S.C.
351, et seq.).

14



--------------------------------------------------------------------------------



 



    o (4) 52.222-44, Fair Labor Standards Act and Service Contract Act—Price
Adjustment (Feb 2002) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).       o (5)
52.222-47, SCA Minimum Wages and Fringe Benefits Applicable to Successor
Contract Pursuant to Predecessor Contractor Collective Bargaining Agreements
(CBA) (May 1989) (41 U.S.C. 351, et seq.).

(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records—Negotiation.
(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.
(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.
(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
(e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c), and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in paragraphs (i) through (vii) of this paragraph in a
subcontract for commercial items. Unless otherwise indicated below, the extent
of the flow down shall be as required by the clause—
(i) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d) (2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.
(ii) 52.222-26, Equal Opportunity (Apr 2002) (E.O. 11246).
(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001) (38 U.S.C. 4212).
(iv) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998) (29
U.S.C. 793).
(v) 52.222-39, Notification of Employee Rights Concerning Payment of Union Dues
or Fees (Dec 2004) (E.O. 13201).
(vi) 52.222-41, Service Contract Act of 1965, as Amended (July 2005), flow down
required for all subcontracts subject to the Service Contract Act of 1965 (41
U.S.C. 351, et seq.).
(vii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Apr 2003) (46 U.S.C. App. 1241 and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.
(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.
Attachment:
Invoice Instructions for Fixed Price Contracts

15



--------------------------------------------------------------------------------



 



Attachment
INVOICE INSTRUCTIONS FOR FIXED-PRICE CONTRACTS.
General The contractor shall submit vouchers or invoices as prescribed herein.
Format Standard Form 1034, Public Voucher for Purchases and Services Other Than
Personal, and Standard Form 1035, Public Voucher for Purchases and Services
Other than Personal—Continuation Sheet, or the payee’s letterhead or
self-designed form should be used to submit claims for reimbursement.
Number of Copies As indicated in the contract.
Frequency Invoices submitted in accordance with the Payment Clause shall be
submitted upon delivery of goods or services unless otherwise authorized by the
contracting officer.
Preparation and Itemization of the Invoice The invoice shall be prepared as
follows:
(a) Designated Billing Office and address:
HHS/OPHEP/ORDC
200 Independence Ave, Room 636G
Washington DC 20201
ATTN: Contract Specialist
(b) Invoice Number
(c) Date of Invoice
(d) Contract number and date
(e) Payee’s name and address. Show the contractor’s name (as it appears in the
contract), correct address, and the title and phone number of the responsible
official to whom payment is to be sent. When an approved assignment has been
made by the contractor, or a different payee has been designated, then insert
the name and address of the payee instead of the contractor.
(f) Description of goods or services, quantity, unit price, (where appropriate),
and total amount.
(g) Charges for freight or express shipments other than F.O.B. destination. (If
shipped by freight or express and charges are more than $25, attach prepaid
bill.)
(h) Equipment If there is a contract clause authorizing the purchase of any item
of equipment, the final invoice must contain a statement indicating that no item
of equipment was purchased or include a completed form HHS-565, Report of
Capitalized Nonexpendable Equipment.
Currency Where payments are made in a currency other than United States dollars,
billings on the contract shall be expressed, and payment by the United States
Government shall be made, in that other currency at amounts coincident with
actual costs incurred. Currency fluctuations may not be a basis of gain or loss
to the contractor. Notwithstanding the above, the total of all invoices paid
under this contract may not exceed the United States dollars authorized.

16